Citation Nr: 0723860	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  04-20 526	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an increased rating for residuals of a total 
left knee arthroplasty, evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In a statement received at the Board in November 2006, the 
veteran claimed that he injured his right knee in the same 
in-service accident that caused damage to his service-
connected left knee.  This question of service connection for 
a right knee disability is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's left knee disability, post-arthroplastic total 
knee replacement, has not caused severe painful motion or 
severe weakness in the affected extremity; he does not 
experience nonunion with loose motion, ankylosis, or 
functional losses that equate to limitation of extension 
worse than 10 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for total 
left knee replacement have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5055, 5256, 5261, 5262 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003, prior to the initial adjudication of the claim.  
Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased evaluation, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO requested that the veteran 
submit any evidence or information he had to show that his 
disability increased in severity.  The RO also provided a 
statement of the case (SOC) reporting the results of its 
reviews of the issue and the text of the relevant portions of 
the VA regulations.

The Board notes that the notification did not include the 
criteria for assigning an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
However, this issue is not before the Board, and as noted 
herein, the claim for a higher rating is denied.  
Consequently, a remand is not required as to the rating 
question in order to address the effective date question.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claim.  The 
RO obtained the veteran's service medical records (SMRs), VA 
medical records, and secured an examination in furtherance of 
his claim.  VA has no duty to inform or assist that was 
unmet.

In a May 2002 rating decision, the veteran's left knee 
disability was rated as 20 percent disabling prior to April 
2002, 100 percent disabling from April 2002 to May 31, 2003, 
following the veteran's surgery for total left knee 
replacement in April 2002, and 30 percent disabling from June 
1, 2003.  The issue involved on appeal is the proper current 
rating based on residual impairment.

Following the veteran's surgery for total left knee 
arthroplasty, he was evaluated periodically in the orthopedic 
clinic at the Detroit VA medical center (VAMC), and attended 
physical therapy for his knee.  Outpatient treatment notes 
from the orthopedic clinic dated from April 2002 through 
March 2004, contain multiple entries referencing evaluation 
and treatment for the veteran's left knee.  An April 2002 
orthopedic clinic note, dated only a few days after the 
veteran's surgery, noted a left knee range of motion of 0-75 
degrees.  A treatment note dated approximately 3 weeks after 
the veteran's knee replacement surgery, noted a range of 
motion from 10-85 degrees and stated that the veteran was 
doing well with no complaints.  Another entry a few days 
later noted that the veteran stated his knee felt better 
since he got the staples out and noted a left knee range of 
motion of 10-90 degrees with mild swelling.

Treatment notes dated in May 2002 revealed flexion at 90 
degrees and extension limited to 10 degrees.  Another 
treatment note dated later in May noted that the veteran 
complained of increased swelling and soreness in his knee for 
the past two or three days, which he attributed to the 
weather.  Treatment notes throughout May 2002 stated that the 
veteran was doing well with physical therapy and noted that 
heavier weights were gradually added to the veteran's 
physical therapy regimen each time he attended.

In June 2002, the veteran asked to stop coming to physical 
therapy for his knee.  He stated that he was doing fine and 
exercised daily at home.  During this June 2002 visit, 
flexion of the left knee was measured at 105 degrees and 
extension was limited to 5 degrees.

The veteran was seen again in the orthopedic clinic in 
October 2002.  He noted that his left knee pain continued 
after his April 2002 knee replacement.  He reported that he 
experienced pain as high as 8/10 with increased activity.  
The report noted that he ambulated about 100 yards before 
experiencing serious discomfort.  The veteran reported that 
he felt a pop medially at times and ambulated with the 
assistance of a cane.  On examination, the physician reported 
that the knee was stable, with a range of motion of 10 to 90 
degrees with mild patellofemoral grind.

A left knee x-ray taken in October 2002 showed a prosthetic 
knee joint in place, noted soft tissue swelling, and stated 
that a small knee joint effusion was suspected.

The veteran was afforded a VA examination in August 2003.  At 
the examination, the veteran reported that in 1966 he fell 
off the wing of an airplane onto his left knee and stated 
that he had had several surgeries for his left knee since 
that time.  The examiner noted that currently the veteran was 
post total knee replacement after surgery in April 2002.  The 
examiner noted prior surgeries including a medial 
meniscectomy in 1966, and a lateral meniscectomy in 1971.  
The veteran reported that he continued to experience pain, 
weakness, stiffness, and swelling of his left knee.  He 
stated that he took Motrin for his pain with minimal relief.  
On a scale of 1-10, the veteran described his pain as a 9, 
occurring everyday and lasting between 8-10 hours a day; and 
noted that the precipitating factors were standing and 
walking, and the alleviating factor was rest.  The veteran 
noted that occasionally he has to use a cane and he denied 
any history of dislocation or subluxation.  The veteran 
reported that he worked part time as a security guard, but 
stated that he was unable to perform his job duties and 
occasionally had to go home because of left knee pain.

On examination, the examiner diagnosed him with status post 
left total knee replacement with residual left knee pain and 
limitation of motion.  The examiner noted that the veteran 
had no pain with motion, no edema, minimal effusion, no 
instability, and no weakness.  The examiner noted tenderness 
to palpation of the medial lateral joint line, and no 
abnormal movements or guarding of his movements.  The 
examiner noted that the veteran experienced no pain with 
active or passive motion of the knee.  The examiner noted the 
active range of motion at 0-90 degrees and a passive range of 
motion of 0-110 degrees.  The examiner noted that the medial 
collateral ligament and lateral collateral ligament were 
tested and there appeared to be laxity at neutral and 30 
degrees of flexion with valgus stress of the medial 
collateral ligament and no laxity was appreciated with 
lateral collateral ligament testing with varus stress.

An x-ray of the veteran's left knee was obtained in August 
2003 in conjunction with the VA examination.  The report 
noted a total left knee prosthesis with no evidence of any 
fracture or dislocation or loosening of the prosthesis.  The 
report also noted no evidence of joint effusion.  
Interpreting the x-ray report, the August 2003 examiner 
commented that the total knee prosthesis appeared to be in 
place with satisfactory alignment and no evidence of peri-
prosthetic fractures.

A report of x-ray taken in April 2004 noted that a comparison 
was made with the earlier x-ray of August 2003 and as of 
2004, x-rays of the left knee revealed total knee prosthesis 
with no evidence of fracture, dislocation, or any loosening 
of the prosthesis, and there was no time interval change 
since the earlier study.

An April 2004 orthopedic clinic treatment note from the 
Detroit VAMC showed that the veteran presented with left knee 
pain and was taking Darvocet for the pain.  The veteran 
reported that the pain was worse with a lot of walking and 
that the pain was medially and laterally.  The veteran stated 
that his knee gets stiff in the morning, and frequently 
swells.  The veteran noted that he currently worked 3 days a 
week as a security guard.  On examination, the range of 
motion was noted at 0-100 degrees.  His knee was stable to 
varus/valgus stress, and there was no erythema or warmth.  
There was point tenderness medial to the patella at level of 
joint line and 2 spots lateral to patella superior and 
inferior to joint line.  The orthopedist noted that he 
injected lidocaine into areas of point tenderness and stated 
that this relieved the pain.  An ambulatory care progress 
note from later that same day noted that the veteran had knee 
pain but that his medications, Vicodin and Elavil, helped the 
pain.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Additionally, when evaluating musculoskeletal disabilities, 
VA must, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca  
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7  
(1996). 

Since June 1, 2003, the veteran's left knee disability  has 
been evaluated as 30 percent disabling under 38 C.F.R. § 
4.71a (Diagnostic Code 5055) (2006) for "knee replacement  
(prosthesis)."  Diagnostic Code 5055 provides for a 100 
percent rating for one year following implantation of 
prosthesis, which the RO granted.  Thereafter, a 60 percent 
rating is warranted with chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
With intermediate degrees of residual weakness, pain or 
limitation of motion, the disability is to be rated by 
analogy to Diagnostic Codes 5256 (ankylosis of the knee), 
5261 (limitation of extension of the leg), or 5262 
(impairment of the tibia or fibula).  The minimum rating for 
knee replacement is 30 percent.  38 C.F.R. § 4.71a 
(Diagnostic Code 5055).

In this case, the evidence of record does not demonstrate 
that the veteran suffers from severe painful motion or 
weakness of the left knee to warrant a 60 percent rating.  
The August 2003 VA examiner stated that the veteran had no 
pain with motion, no instability and no weakness.  The 
examiner noted an active range of motion at 0-90 degrees and 
a passive range of motion of 0-110; both without pain.

There is no other medical evidence of record since June 1, 
2003 to contradict the findings of the August 2003 VA 
examination report.  For example, the most recent relevant 
medical evidence, an April 2004 orthopedic clinic treatment 
record, noted that although the veteran presented with 
complaints of left knee pain, on examination, the range of 
motion was found to be 0-100 degrees and the examiner stated 
that injections into the point of tenderness relieved the 
pain, as did medication.  Therefore, based upon the most 
current medical evidence, there is no basis to establish a 60 
percent rating for the residuals of the veteran's total left 
knee replacement.  There is no evidence of severe painful 
motion or severe weakness as contemplated by the rating 
criteria.  See 38 C.F.R. § 4.71a (Diagnostic Code 5055).  In 
fact, the VA examiner specifically noted no pain on motion.

A higher rating under other applicable diagnostic codes is 
also not warranted.  There is no evidence of limitation of 
extension of the veteran's left leg to 30 degrees to warrant 
consideration of a 40 percent rating or higher under 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71a.  This is so 
even with consideration of the veteran's pain and complaint 
of weakness.  A treatment note from May 2002, only one month 
after the veteran's total left knee replacement, revealed 
extension limited to only 10 degrees, and a treatment note 
from June 2002 revealed extension limited to 5 degrees.  In 
addition, there is also no evidence of ankylosis of the knee 
or nonunion of the left tibia or fibula, with loose motion, 
requiring a brace.  Thus, a 40 percent rating or higher is 
not warranted under Diagnostic Codes 5256 or 5262.  Id. 

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 pertaining to functional loss due to pain.  In this 
case, Diagnostic Code 5055 includes the consideration of 
pain, limitation of motion or weakness in the affected 
extremity in rating prosthetic knee joint replacement 
residuals.  As noted above, the August 2003 examiner found no 
weakness and noted that the left knee was not painful on 
motion.  Therefore, the record does not suggest that the 
veteran's left knee pain results in functional impairment 
beyond what is contemplated by the 30 percent rating under 
Diagnostic Code 5055.  

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the total knee replacement reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2005).  The current 
evidence of record does not demonstrate that the veteran's 
total left knee replacement has resulted in frequent periods 
of hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that his total knee replacement 
has an adverse effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

For all the foregoing reasons, the Board finds that the issue 
on appeal must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's increased rating claim, 
that doctrine is not applicable.  See 38 U.S.C.A  § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to an increased rating for residuals of a total 
left knee arthroplasty, evaluated as 30 percent disabling, is 
denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


